DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 10/21/2022, with respect to claim(s) 1-4, 7, 12, 16-18, and 20-22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harguess (US Patent 10,262,224 B1) and further in view of Anglova (US PGPUB 2020/0258249 A1)

As per claim 1, Harguess discloses a method for determining a position and orientation of a camera (Harguess, Fig. 1:100, and Fig. 3:300, and Column 4, lines 9-17, discloses Camera pose information includes the current pose or position of the camera platform and information about one or more previous poses or positions of the camera platform that correspond to the one or more previous images provided to neural network 320. Camera pose information includes position in 3D space and orientation, and also please see Fig. 4:470), the method comprising:
receiving first image from the camera (Harguess, Fig. 1:120 and Fig. 2:220); 
receiving a hint input (Harguess, Fig. 1:130, and Fig. 2:230), wherein the hint input comprises a predicted position and orientation of the camera when a second image was captured, and wherein the second image was captured prior to the first image (Harguess, Fig. 1:100, and Fig. 3:300, and Column 4, lines 9-17, discloses Camera pose information includes the current pose or position of the camera platform and information about one or more previous poses or positions of the camera platform that correspond to the one or more previous images provided to neural network 320. Camera pose information includes position in 3D space and orientation); 
inputting, to a neural network, the first image and the hint input (Harguess, Fig. 1:110 and Fig. 2:210);  and 
Harguess does not explicitly disclose outputting, by the neural network, a predicted position and orientation of the camera when the first image was captured.
Angelova discloses outputting, by the neural network, a predicted position and orientation of the camera when the first image was captured (Angelova, Fig. 1:104, and paragraphs 6 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harguess teachings by implementing a camera motion estimation neural network to the system, as taught by Angelova.
The motivation would be to improve performance of the depth and camera motion neural networks (paragraph 23), as taught by Angelova.

As per claim 2, Harguess in view of Angelova further discloses the method according to claim 1, wherein the hint input causes output of the neural network to be closer to a projected desired result over multiple iterations of the method (Harguess, Column 2, line 67 and Column 3, lines 1-5, discloses Over the course of using thousands of training examples, the neural network learns the weights to correctly predict the flow output expected from the image and pose inputs).

As per claim 3, Harguess in view of Angelova further discloses the method according to claim 1, wherein the predicted position and orientation of the camera when the second image was captured combined with the first image from the camera (Harguess, Fig. 4:400:470:480).

As per claim 20, Harguess in view of Angelova further discloses the method according to claim 19, wherein the first image was captured using a mobile computing device (Harguess, Column 2, line 26-27, discloses camera mounted on a mobile robotic platform).


Claims 4, and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harguess (US Patent 10,262,224 B1) and further in view of Angelova (US PGPUB 2020/0258249 A1) and further in view of Guzman (US PGPUB 2015/0347846 A1).

As per claim 4, Harguess in view of Angelova further discloses the method according to claim 1, wherein the Harguess in view of Angelova does not explicitly disclose hint input is selected from a group of potential outputs, of the neural network, corresponding to the second image.
Guzman discloses hint input is selected from a group of potential outputs, of the neural network, corresponding to the second image (Guzman, Fig. 1:122 and Fig. 5:502, and paragraphs 43 and 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harguess in view of Angelova teachings by selecting predictor/neural network output, as taught by Guzman.
The motivation would be to provide a system to improves the accuracy of the camera/object pose (paragraph 31), as taught by Guzman.

As per claim 7, Harguess in view of Angelova in view of Guzman further discloses the method according to claim 4, wherein the hint input is randomly selected from the group of potential outputs corresponding to the second image (Guzman, Fig. 1:122 and Fig. 5:502, and paragraphs 43 and 44).



Claims 12, and 16-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harguess (US Patent 10,262,224 B1) and further in view of Angelova (US PGPUB 2020/0258249 A1) and further in view of Zadeh (US PGPUB 2018/0204111 A1).

As per claim 12, Harguess in view of Angelova further discloses the method according to claim 1, wherein Harguess in view of Angelova does not explicitly disclose the first image is an aerial- view.
Zadeh discloses first image is an aerial- view (Zadeh, paragraphs 216 and 1739).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harguess in view of Angelova teachings by providing aerial images to the system, as taught by Zadeh.
The motivation would be to provide a system with efficiency, size, training time, computing/resource requirements, battery lifetime, flexibility, and detection/recognition/prediction accuracy (paragraph 188), as taught by Zadeh.


As per claim 16, Harguess in view of Angelova further discloses the method according to claim 1, Harguess in view of Angelova does not explicitly disclose wherein the first images is an underwater image. 
Zadeh discloses the first images is an underwater image (Zadeh, paragraphs 1558 and 1871, discloses we find the background in the image, such as sky or water. That also determines the direction and angle or tilt adjustment for the image. See e.g. FIG. 141 for such a system. For example, the sky is usually on the top, and the horizon line, separating land/water/ocean and sky, is horizontally oriented, to correct the tilt of the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harguess in view of Angelova teachings by providing underwater images to the system, as taught by Zadeh.
The motivation would be to provide a system with efficiency, size, training time, computing/resource requirements, battery lifetime, flexibility, and detection/recognition/prediction accuracy (paragraph 188), as taught by Zadeh.

As per claim 17, Harguess in view of Angelova further discloses the method according to claim 1, wherein the Harguess in view of Angelova does not explicitly disclose first image is a  high-altitude downward-facing image.
Zadeh discloses task is for localizing high-altitude downward-facing images (Zadeh, paragraph 1932, discloses altitude or location on the planet Earth (in which the picture was taken), height (in which the picture was taken), depth (in which the picture was taken), or environment (e.g. cloudy, rainy, war zone, or foggy), as some examples, or the like. See e.g. FIG. 149 for such a system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harguess in view of Angelova teachings by providing images at certain direction to the system, as taught by Zadeh.
The motivation would be to provide a system with efficiency, size, training time, computing/resource requirements, battery lifetime, flexibility, and detection/recognition/prediction accuracy (paragraph 188), as taught by Zadeh.

As per claim 18, Harguess in view of Angelova in view of Zadeh further discloses the method according to claim 17, wherein the first image was acquired by aerial drone (Zadeh, paragraph 2224, discloses drone).


Claims 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harguess (US Patent 10,262,224 B1) and further in view of Angelova (US PGPUB 2020/0258249 A1)  and further in view of Diverdi (US PGPUB 2018/0225812 A1).

As per claim 21, Harguess in view of Angelova further discloses the method of claim 1, further comprising Harguess in view of Angelova does not explicitly disclose applying noise to the hint input prior to inputting the hint input to the neural network. 
Diverdi discloses applying noise to the hint input prior to inputting the hint input to the neural network (Diverdi, Fig. 2A:108, and paragraph 32, discloses The noise data 206 can represent unexplained variations and/or randomness in sample images and/or the digital image 202.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harguess in view of Angelova teachings by applying a noise to sample image, as taught by Diverdi.
The motivation would be to provide an improved system with reduced processing power (paragraph 21), as taught by Diverdi.

	
Claims 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harguess (US Patent 10,262,224 B1)  and further in view of Gopalan (US PGPUB 2018/0365531 A1) and further in view of Angelova (US PGPUB 2020/0258249 A1).

As per claim 22, Harguess discloses a method for determining a position and orientation of a camera (Harguess, Figs. 1-3, and Fig. 4:400:470), the method comprising: 
receiving a first image from the camera in an environment (Harguess, Fig. 1:120 and Fig. 2:220); 
inputting, to a neural network, the first image and the hint input (Harguess, Fig. 1:120:130:110, and Fig. 2:220:230:210); and 
Harguess does not explicitly disclose generating a normal distribution of locations within estimated bounds of the environment; 
generating a hint input by sampling the normal distribution;
Gopalan discloses generating a normal distribution of locations within estimated bounds of the environment (Gopalan, paragraphs 20, 38 and 75, discloses where the image prediction system 102 parameterizes the feature vectors using a Gaussian distribution function g.sub.i to obtain a collection of parameterized curves {g.sub.i}.sub.i (e.g., the parameterized curves 114) corresponding to the training data 104); 
generating a hint input by sampling the normal distribution (Gopalan, paragraphs 38, 47 and 49, discloses sampling g.sub.i);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harguess teachings by applying an algorithm to generate predicted input to the neural network, as taught by Gopalan.
The motivation would be to provide an improved system to analyze how the prediction accuracy varies over time (paragraph 22), as taught by Gopalan.
Harguess in view of Gopalan does not explicitly disclose outputting, by the neural network, a predicted position and orientation of the camera when the first image was captured.
Angelova discloses outputting, by the neural network, a predicted position and orientation of the camera when the first image was captured (Angelova, Fig. 1:104, and paragraphs 6 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harguess in view of Gopalan teachings by implementing a camera motion estimation neural network to the system, as taught by Angelova.
The motivation would be to improve performance of the depth and camera motion neural networks (paragraph 23), as taught by Angelova.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633